PD-1137-15                                                PD-1137-15
                                                                    COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                    Transmitted 9/1/2015 9:59:38 AM
                                                                      Accepted 9/1/2015 2:32:56 PM
                                                                                     ABEL ACOSTA
                            No. __________________                                           CLERK



                                 IN THE
                       COURT OF CRIMINAL APPEALS
                                OF TEXAS
                        SITTING AT AUSTIN, TEXAS




                             SIR MELVIN WRIGHT
September 1, 2015
                                  Appellant


                                        V.

                            THE STATE OF TEXAS
                                  Appellee




        On Petition for Discretionary Review from the Fifth Court of Appeals
                               Sitting at Dallas, Texas
                                     in Cause No.
                                   05-14-00641-CR
                  On appeal from the 283rd Criminal District Court
                               of Dallas County, Texas
                             In Cause No. F11-72119-T



                    MOTION FOR AN EXTENSION OF TIME
                             IN WHICH TO FILE
                    PETITION FOR DISCRETIONARY REVIE

       COMES NOW Sir Melvin Wright, Appellant, and respectfully submits this

                                         1
Motion for an Extension of Time in Which to File Petition for Discretionary Review in

the above entitled and numbered cause. In support of this Motion, Appellant would

show this Honorable Court the following:

                                          I.

      Appellant was indicted and pled guilty to the charge of failure to register as a

sex offender enhanced in the 283rd Criminal District Court in Dallas County, Texas.

(RR2: 6; CR: 11). On September 24, 2012, the trial court sentenced Appellant to ten

years to serve, but suspended the sentence. (RR2: 17). The trial court placed Appellant

on five years’ community supervision and assessed a fine of $500.00. (RR2: 17). On

November 7, 2013, after a hearing on the State’s motion to revoke, the trial court

denied the State’s motion to revoke, but modified Appellant’s probation rules to

include seven days in the county jail. (RR3: 9-10). On May 16, 2014, after a hearing

on the State’s motion to revoke, the trial court sustained the motion and sentenced

Appellant to five years’ incarceration. (RR4: 22; CR: 70).

                                          II.

      Appellant’s conviction was affirmed in the Court of Appeals on February 3,

2015 in an unpublished opinion. Wright v. State, No. 05-14-00641-CR, 2015 Tex.

App. LEXIS 8161 (Tex. App. – Dallas, August 4, 2015).

                                         III.


                                          2
      The deadline for filing a Petition for Discretionary Review is September 3,

2015. Appellant brings this motion for an extension of time within 15 days of the last

date for filing Petition for Discretionary Review, i.e., by filing this motion

electronically on September 1, 2015. TEX. R. APP. P. 68.2 (c).

                                         IV.

      Appellant requests an extension of time for a period of thirty (30) days. No prior

request for an extension of time has been made.

                                          V.

      The facts relied upon to show good cause for this requested extension are as

follows:

      (1) The undersigned attorney filed a motion for rehearing in cause number

      05-14-00635-CR styled Anthony Bernard Johnson v. State of Texas on July

      10, 2015 pending in the 5th District Court of Appeals, Dallas, Texas.

      (2) The undersigned attorney filed a petition for discretionary review in cause

      number PD-0760-15 styled Anthony Chamberlain v. State of Texas on July

      30, 2015 pending in the Texas Court of Criminal Appeals, Austin, Texas.

      (3) The undersigned attorney filed a brief in cause number 05-14-01609-CR

      styled Ricardo Velazquez v. State of Texas on August 10, 2015 pending in the

      5th District Court of Appeals, Dallas, Texas.


                                          3
      (4) The undersigned attorney filed a brief in cause number 05-14-00945-CR &

      05-14-00946-CR styled Laderek Kinte Reynolds v. State of Texas on August 19,

      2015 pending in the 5th District Court of Appeals, Dallas, Texas.

      (5) The undersigned attorney is preparing a brief in cause number 05-14-00186-

      CR styled Charles Dewayne Hooks v. State of Texas pending in the 5th District

      Court of Appeals, Dallas, Texas.

                                         VI.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests

that this Honorable Court extend time for filing the Petition for Discretionary Review

for 30 days.

                                                    Respectfully submitted,


                                                    /s/ Nanette Hendrickson
Lynn Richardson                                     Nanette Hendrickson
Chief Public Defender                               Assistant Public Defender
Dallas County, Texas                                State Bar No. 24081423
                                                    Frank Crowley Courts Building
                                                    133 N. Industrial Blvd., LB-2
                                                    Dallas, Texas 75207-4399
                                                    nanette.hendrickson
                                                    @dallascounty.org
                                                    (214) 653-3582 (phone)
                                                    (214) 653-3539 (fax)




                                          4
                          CERTIFICATE OF SERVICE

      I hereby certify that a true copy of the foregoing brief was served on the Dallas
County Criminal District Attorney’s Office (Appellate Section), 133 N. Industrial
Blvd., LB-19, 10th Floor, Dallas, Texas, 75207, by hand delivery and electronic
service to Lori Ordiway at DCDAAppeals@dallascounty.org on September 1, 2015.

                                                     /s/ Nanette Hendrickson
                                                     Nanette Hendrickson




                                          5